DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response filed on November 29, 2021 is acknowledged.
All of the previously made objections and rejections have been withdrawn in view of Applicant’s amendments and arguments in the Amendment and Response filed November 29, 2021.

Election/Restrictions
Claims 1-8, 12-14 and 28 are allowable. The restriction requirement among Groups I through VI, as set forth in the Office action mailed on March 16, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 16, 2021 is withdrawn.  Claims 9-10, 17-21 and 40, directed to a method for converting a single primer PCR amplicon to dual primer or directional amplicons using 5’-3’ exonuclease digestion, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The Information Disclosure Statement submitted September 13, 2021 has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Sodey (Reg. No. 62,258) on February 21, 2022.
The application has been amended as follows: 
	In the claims: 
	In claim 17, ll. 7-8, delete the words “and a 3’ sequence having complementarity to a portion of the RNA molecule” and insert -- and a 3’ sequence having complementarity to a 
	In claim 17, ll. 5-6, delete the words “an optional digestible 5’ sequence” and insert -- a 5’ sequence, wherein the 5’ sequence is optionally digestible -- therefor.
	In claim 17, l. 15, delete the words “affixing the adapter sequence to each 5’ end” and insert -- amplifying the digested amplified library of cDNA products with a pair of primers each comprising an adapter sequence, thereby affixing the adapter sequence to each 5’ end -- therefor.
In claim 19, l. 25, delete the words “affixing the adapter to each 5’ end” and insert -- amplifying the digested amplified library of cDNA products with a pair of primers each comprising an adapter sequence, thereby affixing the adapter sequence to each 5’ end -- therefor.
Allowable Subject Matter
The following claims are allowed: 1-10, 12-14,17-21, 28 and 40.
Independent claim 1 is directed to a method for converting a single primer PCR 
amplicon to a dual primer amplicon, comprising, in part, digesting a single primer PCR amplicon with an enzyme, wherein the single primer PCR amplicon comprises at least one nuclease resistant nucleotide within about 5 nucleotides to about 25 nucleotides from its 5’ end.

	The following reference constitutes the closest prior art: Rashtchian1 (WO 92/18521), the teachings of which are discussed in the Non-Final Office Action mailed December 1, 2021. 


Conclusion
Claims 1-10, 12-14,17-21, 28 and 40 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                           
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rashtchian was cited in the Information Disclosure Statement submitted February 3, 2020.